Order entered June 14, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00721-CR
                                      No. 05-13-00722-CR

                                  CARL CARVER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause No. F10-57915-M, F10-57916-M

                                            ORDER
       The Court has before it appellant’s June 10, 2013 motion to appoint counsel. The clerk’s

records filed in these appeals reflect that appellant was represented by appointed counsel at trial.

In each case, appellant was sentenced in open court on December 6, 2012 and filed a pro se

notice of appeal on December 19, 2012. The trial court certified that appellant has the right to

appeal these cases. Accordingly, we GRANT appellant’s motion.


       We ORDER the trial court to appoint counsel to represent appellant in these cases and to

file, within FIFTEEN DAYS of the date of this order, supplemental records containing the order

appointing counsel.
       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court.


                                                   /s/     DAVID EVANS
                                                           JUSTICE